Title: To Thomas Jefferson from John Wayles Eppes, 2 February 1802
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir,
            Feb. 2. 1802.
          
          I forwarded to you a few days since a letter from Maria—My Father who is now in Town left her well yesterday.
          You will find enclosed the journal of the house of Delegates containing the amendments proposed to the Constitution of the U States—They are postponed by the Senate until the next session—
          Early in the present session of assembly a Resolution was submitted to the House of Delegates for inspecting the appropriations of money drawn from the contingent fund by the Executive—A measure at first originating with the Republicans in the House & intended merely as the basis of future regulations on this subject, has been artfully held up by the foes of Monroe as a censure on his conduct—I enclose you a copy of the report of the committee appointed to examine into the expenditure of public money by the Executive & of the Resolutions entered into on this subject by the House of Delegates yesterday—This stroke to weaken the confidence of the public in the Executive has been followed by an attempt to dismember the State and form a seperate government West of the Blue Ridge—Several meetings have been held by the members from that country on this subject—I attended their last meeting & to my great satisfaction found that of 56 members from the West of the ridge only 29 attended—That of these 14 were in favour of the Resolutions 14 against them & Mr. Brackenridge their chairman gave the casting vote in favour of establishing corresponding committees beyond the ridge to asscertain the sense of the people on the subject of a seperate Government—of these 14 a large Majority refused to sign the resolutions, so that it ends in smoke. The whole proceeding may be considered as an attempt on the part of the Federalists to lessen the weight of Virginia in the Federal scale. You have heard of the division of the high court of chancery—Genl. John Brown is elected chanceller for the upper District & Mr. Wirt our Clerk for the lower—
          The Legislature will probably adjourn today or tomorrow—I will forward by tomorrows post Govr. Monroes letter on the subject of the public expenditure (not yet printed). It may be considered as one among the many proofs of his talents given during the present session of assembly—
          We have heard by private letters from Washington of a derelection from principle serious tho’ not unexpected.
          Adieu accep for your health & happiness the warm wishes of affection Yours
          
            Jno: W: Eppes
          
        